2ND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT, dated as of the 1st day of August, 2007 (this “Amendment”), to the Distribution Agreement dated October 31, 2001, as amended (the “Agreement”), is entered by and between COUNTRY MUTUAL FUNDS TRUST, a Delaware business trust (the “Trust”), COUNTRY TRUST BANK, a federal thrift (“CTB”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). WHEREAS, the Trust, CTB and the Distributor have entered the Agreement, pursuant to which, among other things, the Distributor serves as principal underwriter in connection with the offering and sale of shares of each series of the Trust identified in the Agreement; and WHEREAS, effective June 1, 2006, the Trust, CTB and the Distributor amended the Distribution Agreement to replace Exhibit A in order to amend the series of the Trust covered by the Agreement, and to replace Exhibit B to amend the fees and expenses payable to the Distributor for services provided under the Agreement; and WHEREAS, the parties wish to update the series of the Trust covered by the Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, the Trust, CTB and the Distributor agree as follows: 1.Exhibit A to the Agreement shall be deleted in its entirety and replaced by
